Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/29/2020.
Claim 1 has been amended.
Claim 33 has been cancelled.
Claims 1, 4-5, 21-22, 27, 31-32, 34-37 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 4-5, 21-22, 27, 31-32, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERDER et al (Octapeptide somatostatin-analogue therapy of Cushing's syndrome. Postgrad Med J 1999;75:65–66) in view of NIEMAN et al (WO 2013/039916) and FLESERIU et al (Medical management of Cushing’s disease: what is the future? Pituitary (2012) 15:330–341).
HERDER teaches the possible therapeutic effects of octreotide, a somatostatin analogue that has high affinity for sst2 somatostatin receptor (see pg. 65, 1st col), for treating Cushing’s syndrome/disease patients having an adrenocorticotropic (ACTH) hormone secreting tumor comprised of administering octreotide, such as Sandostatin and Sandostatin LAR (see pg. 65, 1st col), wherein ACTH levels decreased in most patients or remained the same in some patients (see pg. 65, 2nd col), which means octreotide worked in most patients, but did not work in some patients. Additional disclosures include: Cushing’s disease patients have increased cortisol level (see pg. 65, 1st col); one study showed favorable cortisol response to octreotide therapy (see pg. 66, 1st col).
HERDER does not teach adding another drug, such as mifepristone, for the patients that octreotide did not work.
NIEMAN teaches a method of treating Cushing’s disease (see pg. 3, line 16) comprising of: administering to a Cushing’s syndrome (see pg. 1, line 18) patient subject 
st col), which reads on an inoperable ACTH-secreting neuroendocrine tumor; endpoints for individual studies include plasma cortisol levels (see pg. 334, 1st col); mifepristone has an acceptable benefit-risk profile. Note, FLESERIU only disclosed studies using mifepristone alone. NIEMAN, as discussed above, was able reduce cortisol using combination drug therapy of octreotide and mifepristone.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate after the failure of some patients receiving only somatostatin analog, such as octreotide, to give a glucocorticoid receptor antagonist drug, such as mifepristone, for a period of over 2-6 months. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the effectiveness of treatment of somatostatin analogs, such as octreotide, and reasonably would have expected success because the references dealt with the same field of endeavor, such as treating Cushing’s syndrome. Additionally, sustained release formulation are well-known in the art, such as Sandostatin LAR disclosed in HERDER, and would provide the patient with better compliance with the medication. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate controlling hyperglycemia; reducing cortisol level, and 
The references do not specifically teach the duration and increasing the amounts as claimed by Applicant.  The duration and increasing the amount of a drug to control a disease or symptoms, such as Cushing’s syndrome, is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal duration and amount of each drugs to increase or decrease in order to best achieve the desired results, such as decrease of Cushing’s syndrome symptoms by reduction in cortisol level and ACTH level to a desired level of at least 95%, and decrease of any adverse effect, especially when NIEMAN teaches an appropriate effective amount can be readily determined by one skilled in the art.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of duration and increasing amount would have been obvious at the time of Applicant's invention.
	Note, Applicant specification does not have any data on decreasing/controlling hyperglycemia. Applicant’s specification only disclosed that “ACTH-secreting tumors hyperglycemia, or ultimately death” (see [0004]). Thus, if the Cushing’s disease is treated then hyperglycemia is controlled.
	Note, Applicant’s Example 1, which is the only example, in the specification states the octreotide drug failed to control the Cushing’s symptoms (see [0140]), then mifepristone drug was added to control cortisol and ACTH levels of the Cushing’s symptoms.

Response to Arguments
	Applicant argues that Herder is presented as discussing octreotide, and possible octreotide therapeutic effects on Cushing's syndrome/disease patients. The USPTO acknowledges that Herder "does not teach adding another drug, such as mifepristone, for the patients that octreotide did not work" (pages 4 of the instant Office action). Applicant notes that Herder states that "no suppressive effect of octreotide has been demonstrated in the majority of patients with untreated Cushing's disease" (page 65, left-hand column). Fleseriu is presented as discussing FDA approval of mifepristone to treat control high blood sugar levels (hyperglycemia) in Cushing's syndrome patients; and that Cushing's disease can arise from a corticotroph and from ACTH-secreting pituitary adenoma. Applicant notes that, under the heading "Glucocorticoid receptor antagonist therapy", 
ACTH or cortisol levels following combined octreotide and mifepristone treatment in Nieman. Thus, Nieman lacks, in the absence of surgery to remove a tumor, reduction of ACTH and cortisol levels by at least 40% in a Cushing's syndrome patient. In contrast, the present application discloses the surprising result that a Cushing's syndrome patient having an ACTH-secreting tumor, treated according to the claimed methods, experienced 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection NIEMAN was able to reduce cortisol level in a patient, when mifepristone is used in combination with octreotide, and ACTH level and urinary free cortisol were measured; thus, it’s not unexpected to see these levels decrease.
	Applicant argues that the pending claims require that the sequential octreotide-then-mifepristone treatment reduce cortisol levels and ACTH levels by at least 40%, e.g., as shown in Example I of the present application. However, significantly, the cited 
The Examiner finds this argument unpersuasive, because as discussed in the rejection NIEMAN was able to reduce cortisol level in a patient, when mifepristone is used in combination with octreotide.
Applicant argues that Nieman teaches that a GRA must be given first, in order to increase somatostatin receptor expression, and only after that does it make sense to administer somatostatin or a SSA for imaging, or a cytotoxic agent for treatment (see, e.g., Nieman page 3, lines 2-5 and 18-20). Thus, Nieman teaches away from the order of administration required by the present claims, and thus teaches away from the present claims. The teaching away of Nieman further obviates any reasonable expectation of success, and so, even if combined with Herder and Fleseriu, does not make the present claims obvious.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate after the failure of some patients receiving only somatostatin analog, such as octreotide, to give a glucocorticoid receptor antagonist drug, such as mifepristone, and continue with the octreotide as taught in NIEMAN. Thus, NIEMAN does not teach away.
	Applicant argues that surprisingly, administering combined octreotide with mifepristone treatment following the octreotide-alone phase reduced ACTH by about 45% and led to a striking 95% reduction in cortisol (UFC dropped from 2250 mcg/24 hrs to 104 mcg/24 hrs by week 10). Nieman showed reductions only after surgery. In view of Fleseriu 
	The Examiner finds this argument unpersuasive, because NIEMAN teaches a glucocorticoid receptor antagonist, such as mifepristone, to increase the expression of somatostatin receptors (see abstract; pg. 3, line 1; pg. 14, line 1-5), such as sst2 somatostatin receptor (see pg. 6, line 6-9), which would lead to better treatment outcomes by increasing the effectiveness of treatments with somatostatin analog (see pg. 6, line 7-9), such as the octreotide, to reduce cortisol level and ACTH level as disclosed in HERDER. Thus, administering combined octreotide with mifepristone treatment to decrease cortisol level, is not surprising, especially when Applicant was only able to conduct on only one patient. Additionally, Applicant have not shown that patients that received combined octreotide with mifepristone treatment without the initial octreotide-alone treatment, would not have this surprising outcome.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618